

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.31


State registration No. 1950 as of 19 January 2006






ADDENDUM No. 1


to Contract No. 551 as of 19.10.00 for lignite mining at Mamyt Deposit
in Aktyubinsk oblast  of the Republic of Kazakhstan
in accordance with License series MG No. 9-D as of 11.12.95


between


MINISTRY OF ENERGY AND MINERAL RESOURCES
 of the Republic of Kazakhstan


(Competent Body)


and




“Kyzyl Kain Mamyt” Limited Liability Partnership
 
 
 (Contractor)
































Astana, 2006


(English translation)

--------------------------------------------------------------------------------




Present addendum No. 1 to Contract No. 551 as of 19.10.00 for lignite mining at
East-Ural Deposit (East-Ural Section) in Aktyubinsk oblast of the Republic of
Kazakhstan in accordance with License series MG No. 9-D as of 11.12.95 was made
on 19 January 2006 between the Ministry of Energy and Mineral Resources of the
Republic of Kazakhstan (the Competent Body) and “Kyzyl Kain Mamyt” Limited
Liability Partnership (the Contractor)




PREAMBLE


Whereas:


The Contractor intends to use lignite in the technological process of at a
future nickel processing plant, the Expert Commission involved in the review of
subsurface users’ applications to change conditions of Licenses and Contracts
(Minutes No. 16 as of 01 June 2005) made a decision to introduce amendments to
the Contract’s Work Program in accordance with perspective plans to erect the
nickel processing plant,


the Competent Body and the Contractor have agreed as follows:
 
1.
To change the words the “Investment Agency of the Republic of Kazakhstan” to the
“Ministry of Energy and Mineral Resources of the Republic of Kazakhstan”
throughout the Contract.



2.
To change the words the “Geology and Subsurface Protection Committee under the
Ministry of Mineral Resources and Environmental Protection of the Republic of
Kazakhstan” to the “Geology and Subsurface Committee under the Ministry of
Energy and Mineral Resources of the Republic of Kazakhstan” throughout the
Contract.



3.
To add clause 7.2.11. in Section 7 of the Contract “General rights and
obligations of the parties”  with the paragraph as follows:



“Where if the funds allocated for the obligation related to education, personnel
training and computerization exceed a real need in training of invited staff,
the Contractor uses remaining amounts for financing priority tasks of the
secondary education system under the Cooperation Agreement with the Ministry of
Education and Science of the Republic of Kazakhstan and the Ministry of Energy
and Mineral Resources of the Republic of Kazakhstan”. The information on
remaining funds for education is submitted to the Competent Body upon approval
of the annual work program and budget for the following year of the Contract’s
term”.


4.
Clause 29.2. in Section 29 of the Contract “Additional provisions” shall be read
as follows:



“Notices and documents are delivered by hand or sent by mail, registered
airmail, fax, telex or cable at the addresses as follows:


Competent Body
Contractor
Ministry of Energy and Mineral Resources
“Kyzyl Kain Mamyt” Limited Liability Partnership
Republic of Kazakhstan
473000 Astana, Kabanbai batyr St., 22
Tel.: 8 (3172) 78 68 55
Fax: 8 (3172) 78 68 65
Republic of Kazakhstan
464830 Aktyubinsk oblast, Kargalinski district, Badamsha, Lenin St., 20
Tel.: 8 (31342) 21 301
Fax:  8 (31342) 21 301



5.
To replace the Work Program to the Contract (Appendix 1) with the Work Program
(Appendix 1a).



Present Addendum No. 1 to the Contract was made in Astana, Republic of
Kazakhstan on 19 January 2006 by the authorized representatives of the Parties.


SIGNATURES


COMPETENT
BODY                                                                           CONTRACTOR


Ministry of Energy
and                                                                           “Kyzyl
Kain Mamyt” LLP
Mineral Resources of the
Republic of Kazakhstan


Izmukhambetov
B.                                                                               
     A. Alexandrov
First Vice
Minister                                                                               
     Director

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
